Citation Nr: 1045923	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 2008 
for the award of service connection for status-post fracture 
right fifth finger.

2.  Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and October 2008 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Muskogee, Oklahoma.  

A claim of service connection may include any disability that may 
reasonably be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the claimant 
describes and the information the claimant submits or that VA 
obtains in support of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  In the present case, information obtained 
in support of the Veteran's claim has indicated diagnoses of 
depression, anxiety, and adjustment disorder, which are 
reportedly connected to his military service.  Therefore, his 
claim has been recharacterized more broadly as entitlement to 
service connection for an acquired psychiatric disability.  

The Veteran was afforded a hearing before a Decision Review 
Officer in April 2009, and before an Acting Veterans Law Judge in 
June 2010.  Transcripts of these hearings have been associated 
with the record. 

The issue of entitlement to service connection for an acquired 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

A formal disability claim for a right finger disability was 
received by VA on May 12, 1980, following the Veteran's May 5, 
1980, separation from active military service, and represents the 
first such claim of record. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date of May 6, 1980, 
for the grant of service connection for status-post fracture 
right fifth finger, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2010); 38 C.F.R. §§  3.400, 3.157 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim for an earlier effective date for the 
award of service connection for status-post fracture right fifth 
finger, has notified him of the information and evidence 
necessary to substantiate the claim, and has fully disclosed VA's 
duties to assist him.  In March 2008, August 2008, and April 2009 
letters, the Veteran was notified of the information and evidence 
needed to substantiate and complete the claims on appeal.  
Additionally, the March and August 2008 letters provided him with 
the general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the April 2008 determination on appeal; thus, no 
timing issue exists with regard to the notice provided the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
was also afforded a VA medical examination in April 2008.  The 
Board notes that the VA examination report of the right finger 
contains sufficiently specific clinical findings and informed 
discussion of the pertinent history and clinical features of the 
disability on appeal, and is adequate for purposes of this 
appeal.  In April 2010, the Veteran was afforded the opportunity 
to testify before the undersigned Acting Veterans Law Judge.  The 
Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

Generally, the effective date for an award of service connection 
and disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year after 
separation from service; otherwise, the effective date will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As 
with any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one or 
more benefits."  It must "identify the benefit sought."  38 
C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, both 
formal and informal, for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated 
that VA "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, VA [must] give a sympathetic reading to the veteran's 
filings by determining all potential claims raised by the 
evidence, applying all relevant laws and regulations."  Szemraj 
v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal claim 
must be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.  VA, however, is not required to 
anticipate any potential claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995).  

In May 1980, the Veteran filed a service connection claim for a 
fracture of his right finger.  In September 1980, the Veteran was 
sent notice regarding his failure to report for a scheduled 
examination.  The Veteran claims not to have received the notice; 
however, because the Board observes the notice was mailed to the 
correct address on file, it finds that the Veteran received such 
notice.  A September 1980 decision "deferred" a determination 
regarding the Veteran's service connection claim for his right 
finger, based on the lack of evidence to decide the claim.  The 
RO, however, did not at that time issue a final decision, or send 
the Veteran any notice indicating the current status of his 
claim.  As such, the Veteran subsequently filed another claim in 
January 2008 for his right finger, which was followed by an 
examination in April 2008.  Thus, a determination regarding this 
deferred rating was not issued until the April 2008 grant of 
service connection for status-post fracture right fifth finger.  
The RO treated the claim as one to reopen, and applied the 
effective date from the most recent claim; however, as explained, 
it was actually the first rating decision completed on the 
original claim.  

As noted above, the Veteran has been awarded in an April 2008 
rating decision, an effective date of January 30, 2008, for the 
award of service connection for status-post fracture right fifth 
finger.  On this date the RO received a formal claim on the issue 
of entitlement to service connection for his "little finger 
right hand."

Review of the record further indicates that the Veteran first 
reported problems with his right fifth finger on November 18, 
1977.  The Board observes that the Veteran requests an earlier 
effective date to November 13, 1977.  As noted above, however, 
the effective date of an award of service connection may be no 
earlier than the day following separation from service.  
38 U.S.C.A. § 5110(b).  Therefore, an effective date prior to May 
6, 1980, is not warranted.  

In conclusion, an effective date of May 6, 1980 for the Veteran's 
award of service connection for status-post fracture right fifth 
finger is warranted.  While the Veteran has alleged he should 
receive an effective date that corresponds to the date of his in-
service injury, such an effective date is prohibited by law.  


ORDER

Entitlement to an effective date of May 6, 1980 for the award of 
service connection for status-post fracture of the right fifth 
finger is granted, subject to the laws and regulations governing 
the award of monetary benefits.  

REMAND

As is noted above, the Veteran's depression claim has been 
recharacterized to include any acquired psychiatric disability.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran's May 1977 enlistment examination is devoid of a 
preexisting psychiatric disorder.  At his June 2010 hearing, the 
Veteran indicated that he may have been transferred in the 
"Palace Chase" program, under the pretense of family hardship, 
which he claims was due to psychiatric reasons.  As such, it is 
pertinent that his service personnel records are associated with 
his claims file.  In addition, the Veteran has claimed to have 
experienced a mental break-down while in service, during which he 
reportedly attempted to run down a commanding officer who was on 
a moped while he was in his private vehicle.  This attempt has 
not yet been verified, and the Veteran's personnel records are 
not yet associated with the claim.  The Board observes that an 
April 2009 email attempting to confirm the in-service incidents 
states that March Air Force Base records were forwarded to other 
bases or to St. Louis; however, these records were not obtained.  
Furthermore, the Board notes that Lackland, Keesler, and Travis 
Air Force Bases were also identified by the Veteran as potential 
sources of information to support his claim, and are not of 
record.  The Board finds that these personnel records should be 
associated with the claims file, or in the alternative, a formal 
finding that these records are unavailable may be associated with 
the file.

The medical evidence of record reveals a diagnosis from July 1994 
of adjustment disorder, and of anxiety and depression 
subsequently.  Thus, the Board observes that there are diagnoses 
for a current psychiatric disability.  The Board notes, however, 
that at the June 2010 Board hearing, the Veteran reported that he 
had received treatment in the past two years at Behavioral Health 
Services with the VA in Tulsa, Oklahoma.  The Board observes that 
there are several Behavioral Health Services locations, and that 
no such records are currently associated with the file.  

Based upon this evidence, the Board finds that the threshold 
requirements are met for a VA medical examination and opinion 
statement.  38 C.F.R. § 3.159(c); see McLendon v. Nicholson, 20 
Vet. App. 79, 81( 2006).  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to 
assist includes providing a medical examination and/or obtaining 
a medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Furthermore, the Board notes that in May 2009, the RO received a 
letter from the Veteran regarding his current application for 
disability benefits from Colorado Workers' Compensation, 
specifically stating "[I]t will also show additional depression 
I was treated for and documented" and recommending that such 
information would assist the development of his claim.  As such, 
VA is on notice that the Veteran sought workers' compensation 
disability benefits, and there is a reasonable possibility that 
workers' compensation records regarding the claimed disability 
could help to substantiate the Veteran's claim.  The Board finds 
that these records should be associated with the claims file.  
See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Because the Veteran's service personnel records, medical 
treatment records from Behavioral Health Services in Tulsa, and 
Colorado Workers' Compensation records are claimed to support the 
Veteran's reported acquired psychiatric disability, but are not 
associated with his file, and because the Veteran should be 
afforded a medical examination, the Veteran's claim has not been 
specifically developed.  As such, remand is required for full 
compliance with VA's duty to assist the Veteran in substantiating 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request all service personnel records not 
already on file from facilities identified by 
the Veteran.  If a response to requests for 
records from any of the sources identified by 
the appellant is not received, he should be 
so notified and given the opportunity to 
submit any additional pertinent records.  

2.  Request clarification from the Veteran as 
to which Behavioral Health Services in Tulsa 
he intended to reference as applicable to his 
claim.  Then, attempt to obtain these medical 
treatment records, and if the records cannot 
be obtained, a formal finding should so 
indicate, and the Veteran should be so 
notified and given the opportunity to submit 
any additional pertinent records. 

3.  Request the Oklahoma Workers' 
Compensation records which were referenced by 
the Veteran as applicable to his claim.  If 
the records cannot be obtained a formal 
finding should so indicate, and the Veteran 
should be so notified and given the 
opportunity to submit any additional 
pertinent records. 

4.  After associating any obtained records 
with the claims file, schedule the Veteran 
for a comprehensive psychiatric examination.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner is to conduct all indicated 
testing.  The examiner should obtain a 
thorough history from the Veteran.  After 
examining the Veteran and reviewing all 
evidence of record, the examiner should state 
whether a current diagnosis of a psychiatric 
disability is warranted and, if so, the 
examiner should describe the evidence within 
the record upon which the diagnosis is based.  
For any psychiatric disability diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disability had its 
onset in service.  Any medical opinion 
expressed by the examiner should be 
accompanied by a complete rationale. 

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


